DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This final Office action is in response to the amendment filed 9/14/22.  Claims 1-20 remain pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 11,199,995.  Although the claims at issue are not identical, they are not patentably distinct from each other because the differences are not material to patentability.  Essentially all that was done to the patented claims to arrive at the instant claims is remove limitations.  It is obvious to remove limitations from patented claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8-11, and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 8,321,627 to Norrie et al.

Regarding claims 1, 8, 9, and 15, Norrie shows the claimed host interface as queue arbiter 631 in Fig. 6.  It receives a command from the central processing unit (host device 610), the command specifying a memory address (column 16, lines 10-12) and a requested time duration (column 18, lines 31-34).
He shows the claimed plurality of memory devices as memory devices 650.  He shows the claimed controller as memory controller 630.
Norrie’s device performs the claimed method of determining a requested time duration for responding to a command (column 18, lines 31-34, “The latency threshold for a given memory operation command may be a default latency threshold or may be a latency threshold that is included in the memory operation command, such as in the fashions described herein.”)
Norrie’s device identifies the memory device storing the desired data among memory devices 650.
Norrie’s device determines whether the item at the memory address can be provided to the processor within the time duration; (Fig. 8, step 840) 

Regarding claim 2, Norrie’s controller 630 includes at least one processor as response processor 639.

Regarding claim 3, Norrie’s controller is configured via instructions as claimed (response processor 639 executes instructions). 

Regarding claims 4, 10, 11, 16, and 17, Norrie’s device response is an error in response to the determination that providing the item identified via the memory address to the processor takes longer than the time duration. (Fig. 8, step 860, at column 18, lines 46-49, Norrie teaches that “The response processor 639, for each returned memory operation command, may provide the host device 610 with an indication that the latency threshold for the command was exceeded.”  The broadest reasonable interpretation of “an indication that the latency threshold for the command was exceeded” includes an error message as claimed.)
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5-7, 12-14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 8,321,627 to Norrie et al.

Regarding claim 5, Norrie discloses components including a first type of memory and a second type of memory that is slower than the first type of memory; (column 1, lines 26-32 and column 16, lines 1-24) but he does not teach a data item stored in the second type of memory is accessed via the first type of memory.  However, Official Notice is taken that caching data from a slower memory in a faster memory was notoriously well-known, and it would have been obvious to one of ordinary skill in the art to cache data in one of Norrie’s faster memory devices which would serve as an access point to the slower memory as claimed.  Caching speeds up overall system operation by keeping frequently-used data in faster memory so that it can be accessed more quickly the next time it is required.

Regarding claim 6, Norrie mentions components including dynamic random access memory, non-volatile random access memory, and flash memory; (column 1, lines 26-32) and the memory address is mapped to one of the components.

Regarding claims 13 and 19, Norrie’s device performs the claimed method of determining a requested time duration for responding to a command (column 18, 31-34, “The latency threshold for a given memory operation command may be a default latency threshold or may be a latency threshold that is included in the memory operation command, such as in the fashions described herein.”)

Regarding claims 7, 12, 14, 18, and 20, Norrie does not teach moving, by the memory system, the item after the error response from the second type of memory to the first type of memory in response to the determination thatApp. Ser. No.: 16/688,250Attorney Docket No.: 120426-324200/US providing the item identified via the memory address to the processor takes longer than the time duration.  However, it would have been obvious to one of ordinary skill in the art to move the item from the slower memory to the faster memory (as is common when caching data) so that the memory can be accessed from the faster memory the next time it is requested.

Note
It is noted that any citations to specific pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See MPEP § 2123.

Response to Arguments
Applicant's arguments filed 9/14/22 have been fully considered but they are not persuasive.  On page 8, fourth paragraph, Applicant argues that “such read/write/erase commands for accessing a data storage device are different from a load command….”  However, Applicant does not explain how a read command is different than a load command.  
In fact, read and load are synonyms in the art of memory access, both meaning a command that retrieves data from a memory.  Their opposite would be write or store commands.  Write and store are also synonyms in the memory access art, both meaning a command that pushes data to a memory.
Some embodiments of Norrie include read commands that have a latency threshold (see column 18, lines 31-34).  In these embodiments, Norrie’s device performs as claimed, namely identifying a memory storing the desired data and determining whether the latency of the memory is less than the latency threshold included in the command.
On page 9, center paragraph, Applicant argues that copying (as performed when caching) is different than moving.  Applicant asserts that caching retains a copy of the data in the original location when placing a copy of the data in a faster memory (cache) and is therefore different than moving.  However, the broadest reasonable interpretation of the term “moving” includes copying since it is true that the data (or at least a copy of it) is moved to the temporary (cache) location.  Moving the data, as the Applicant describes, could involve copying the data from the original location to the new location and then deleting the data from the original location.  Before the deletion occurs, there are two copies of the data, such as when data is cached.  However, over time, when deletion does not occur and the original data is left in place, if the cached copy is updated and marked as dirty, it becomes different than the copy that is in the original location, so it is clear that the copies are not required to be kept identical and are therefore somewhat independent.  The most up-to-date version of the data, therefore, exists only in the cache once it has been modified, so in that sense, the data has been moved from the original location to the cache.  The data in the original location is out of date and is no longer used.  The data in the cache is marked as dirty and is written back to the original location at some point to update the original location.
So in the broadest reasonable interpretation, caching data involves moving it from the original location to the cache.
For these reasons, Applicant’s arguments are not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	Any inquiry concerning this Office action should be directed to the Examiner by phone at (571) 272-4214.

	Any response to this Office action should be labeled appropriately (including serial number, Art Unit 2132, and type of response) and mailed to Commissioner for Patents, P.O. Box 1450, Alexandria, VA 22313-1450, hand-carried or delivered to the Customer Service Window at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314, faxed to (571) 273-8300, or filed electronically using EFS-Web.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 

Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197.  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Kevin Verbrugge/

Kevin Verbrugge
Primary Examiner
Art Unit 2132